Exhibit 10.2

COTT CORPORATION

SEVERANCE AND NON-COMPETITION PLAN

FEBRUARY 18, 2009

Cott Corporation (including any subsidiaries, affiliates, and related
corporations, the “Corporation”) hereby adopts this Severance and
Non-Competition Plan (the “Plan”) effective February 18, 2009 for the benefit of
certain key employees (as designated by Committee) who are in a position to
contribute materially to the success of the Corporation.

 

1. Purpose. The Plan is maintained primarily for the purpose of defining the
deferred compensation entitlements upon a termination of employment for a select
group of key employees of the Corporation (the “Participants”), as determined by
the Committee.

 

2. Certain Defined Terms. Certain capitalized terms used in the Plan have the
meaning set forth in Section 9 of the Plan.

 

3. Payments and Entitlements Upon a Termination.

 

  (a) Subject to Section 3(b), in the event that a Participant’s employment
terminates as a result of an Involuntary Termination, the Participant shall be
entitled to the following payments and entitlements:

 

  (i) Cash Severance Payment. The Participant shall receive a cash payment in an
amount (the “Severance Amount”) equal to the product of: (a) the sum of the
Participant’s Annual Base Salary and Average Bonus for the year in which the
Involuntary Termination occurs, and (b) the Participant’s Severance Multiple.
The Severance Amount payable pursuant to this Section 3(a)(i) shall be paid in a
lump sum, less all applicable withholding taxes, within (i) 60 days of the
Involuntary Termination in the case of a U.S. Participant whose Involuntary
Termination is a part of a group termination program, or (ii) 30 days of the
Involuntary Termination in any other case. The Severance Amount shall not be
taken into account for purposes of determining benefits under any other
qualified or non-qualified plans of the Corporation.

 

  (ii) Continued Benefits. The Participant shall be entitled, to the extent the
Corporation may do so legally and in accordance with the applicable benefit
plans in effect from time to time, to continued participation in the benefits
plans for a period equal to the product of: (a) one year and (b) the
Participant’s Severance Multiple.

 

  (iii) Accrued Salary and Vacation. The Participant shall be paid all salary
and accrued vacation pay earned through the date of such Participant’s date of
termination, less all applicable withholding taxes. Such payment shall be made
as part of the Participant’s last regular payroll payment.



--------------------------------------------------------------------------------

  (b) No Participant shall be entitled to receive the benefits set forth in
Section 3(a) and, if applicable, Sections 5 and 6, unless he executes and does
not revoke a Release (substantially in the form of Exhibit “A” hereto) in favour
of the Corporation and others set forth in Exhibit “A” relating to all claims or
liabilities of any kind relating to his employment with the Corporation and the
Involuntary Termination of such employment.

 

4. Non-qualifying Termination. In the event a Participant’s employment is
terminated by reason of his voluntary resignation (and such resignation does not
constitute an Involuntary Termination), death or disability or by the
Corporation for Cause, then such Participant shall not be entitled to receive
any severance or other payments, entitlements or benefits under the Plan. For
greater certainty, with respect to a termination by reason of death or by reason
of a disability, nothing in the Plan shall derogate from any rights and/or
entitlements that the Participant may be entitled to receive under any other
equity compensation or benefit plan of the Corporation in effect from time to
time.

 

5. Acceleration of Vesting under Equity Plans. For greater certainty, the
provisions of this Plan are subject to the compliance with the Corporation’s
equity plans in effect from time to time. Each Participant’s outstanding share
units granted under the equity plans shall vest and, in the case of stock
options, become exercisable, as provided by and subject to the terms of the
equity plans.

 

6. Excise Tax Gross-Up: Limitation on Payments.

 

  (a) Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment to or for the benefit of a Participant by
the Corporation, whether pursuant to this Plan or otherwise (each, a “Payment”
and collectively, the “Payments”), would be subject to the Excise Tax, then:

 

  (i) Level 1 Employee. With respect to a Participant who is identified in his
Award Letter as a Level 1 Employee, such Participant shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by such Participant of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, such Participant
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. For purposes of this Section 6(a)(i), any additional tax under
Section 409A of the Code shall not be taken into account for purposes of
determining the amount of any payment due to or on behalf of the Participant.

 

  (ii)

Level 2 or Level 3 Employee. With respect to a Participant who is identified in
his Award Letter as a Level 2 or Level 3 Employee, the amounts payable to such
Participant under Section 3(a)(i) shall be reduced to the amount as will result
in no portion of the Payments (whether pursuant to this Plan or otherwise) being
subject to such Excise Tax (the “Safe Harbor Cap”), but only if the net
after-tax amount that would be

 

- 2 -



--------------------------------------------------------------------------------

 

received by such Participant, taking into account all applicable federal, state
and local income taxes and the Excise Tax, is greater than the net after-tax
amount that would be received by such Participant if Payments are not reduced to
the Safe Harbor Cap. For purposes of reducing the Payments to the Safe Harbor
Cap, only amounts payable to such Participant under the Plan (and no other
payments) shall be reduced.

 

  (b)

Subject to the provisions of Section 6(c), all determinations required to be
made under this Section 6, including whether and when a Gross-Up Payment or a
reduction to the Safe Harbor Cap is required, the amount of such Gross-Up
Payment (or reduction) and the assumptions to be utilized in arriving at such
determination, shall be made by the firm engaged as the Corporation’s
accountants immediately prior to the event which triggered the Excise Tax (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Corporation and such Participant within 15 business
days of the receipt of notice from such Participant that there has been a
Payment or such earlier time as is requested by the Corporation; provided that
such notice or request shall be made prior to the date of the payment of any
Excise Tax. If the Accounting Firm determines that no Excise Tax is payable by a
Level 1 Employee, it shall deliver to such Participant a written opinion to such
effect and to the effect that failure to report the Excise Tax on such
Participant’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. If the Accounting Firm determines
that a reduction to the Safe Harbor Cap is required in the case of a Level 2
Employee or a Level 3 Employee then, the Accounting Firm shall deliver to such
Participant a written opinion to that effect and to the effect that after such
reduction, failure to report the Excise Tax on such Participant’s applicable
federal income tax return will not result to the imposition of a negligence or
similar penalty. All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 6 by the Accounting Firm, shall be paid by the Corporation to such
Participant within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Corporation and such Participant. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Corporation should have been made (or that all or
a portion of the reductions pursuant to Section 6(a)(ii) should not have been
made) (the “Underpayment”) or that payments have been made to or for the benefit
of a Participant in excess of the limitations provided in Section 6(a)(ii) (an
“Excess Payment”), consistent with the calculations required to be made
hereunder. In the event the Corporation exhausts its remedies pursuant to
Section 6(c) and a Level 1 Employee thereafter is required to make a payment of
any Excise Tax the Accounting Firm shall determine the amount of the
Underpayment in accordance with the provisions of this Section 6 and any such
Underpayment shall be paid by the Corporation to or for the benefit of such
Participant, within five days of the remittance of the Excise Tax to the
Internal Revenue Service. If it is established pursuant to a final determination
of a court

 

- 3 -



--------------------------------------------------------------------------------

 

or an Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, such Excess Payment shall be
deemed for all purposes to be a loan to such Participant made on the date such
Participant received the Excess Payment and such Participant shall repay the
Excess Payment to the Corporation on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of such Participant’s receipt of such Excess Payment
until the date of such repayment; provided, however, that such repayment shall
be required only if such repayment eliminates the Excise Tax.

 

  (c) A Participant shall notify the Corporation in writing of any claims by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment (including an Underpayment). Such
notification shall be given as soon as practicable but not later than 30 days
after such Participant actually receives notice in writing of such claim and
shall apprise the Corporation of the nature of such claim and the date on which
such claim is requested to be paid; provided, however, that the failure of such
Participant to notify the Corporation of such claim (or to provide any required
information with respect thereto) shall not affect any rights granted to such
Participant under this Section 6 except to the extent that the Corporation is
materially prejudiced in the defense of such claim as a direct result of such
failure. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which such Participant gives such notice to
the Corporation (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Corporation notifies such
Participant in writing prior to the expiration of such period that the
Corporation desires to contest such claim, such Participant shall:

 

  (i) give the Corporation any information reasonably requested by the
Corporation relating to such claim;

 

  (ii) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Corporation and reasonably acceptable to such
Participant;

 

  (iii) cooperate with the Corporation in good faith in order to effectively
contest such claim; and

 

  (iv) permit the Corporation to participate in any proceedings relating to such
claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold such Participant
harmless, on an after-tax basis, for any Excise Tax or income or employment tax
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses. All such costs and expenses

 

- 4 -



--------------------------------------------------------------------------------

incurred due to a tax audit or litigation addressing the existence of or amount
of a tax liability under this Section 6 shall be paid by the Corporation within
thirty days of the date payment of such expenses are due, but in any event not
later than (A) December 31 of the year following the year in which the taxes are
remitted to the taxing authority, or (B) where as a result of such audit or
litigation no taxes are remitted, December 31 of the year following the year in
which the audit is complete or there is a final and nonappealable settlement or
other resolution of litigation. Without limitation on the foregoing provisions
of this Section 6, the Corporation shall control all proceedings taken in
connection with such contest, and, at its sole discretion, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct such Participant to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and such Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that, if the
Corporation directs such Participant to pay such claim and sue for a refund, the
Corporation shall advance the amount of such payment to such Participant on an
interest-free basis, and shall indemnify and hold such Participant harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income in connection with such advance; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of such Participant with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and such Participant
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

  (d)

The Accounting Firm shall determine, in accordance with the provisions of this
Section 6, the amount of any Underpayment associated with an amount advanced by
the Corporation pursuant to Section 6(c), and any such Underpayment shall be
paid by the Corporation to the Participant on the earlier of (i) December 31 of
the year following the year in which the advance is paid to the Internal Revenue
Service, or (ii) the date the Corporation exhausts its remedies pursuant to
Section 6(c). If, after the receipt by such Participant of an amount advanced by
the Corporation pursuant to Section 6(c), such Participant becomes entitled to
receive any refund with respect to such claim, such Participant shall (subject
to the Corporation’s complying with the requirements of Section 6(c)) promptly
pay to the Corporation the amount of such refund (together with any Underpayment
previously paid to such Participant under the first sentence of this
Section 6(d) and associated with the amount of the refunded advance). If, after
the receipt by such Participant of an amount advanced by the Corporation
pursuant to Section 6(c), a determination is made that such Participant shall
not be entitled to any refund with respect to such claim, and the Corporation
does not notify such Participant in writing of its intent to contest such denial
of refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance

 

- 5 -



--------------------------------------------------------------------------------

 

(and any Underpayment previously paid to such Participant under the first
sentence of this Section 6(c) and associated with the advance) shall offset, to
the extent thereof, the amount of any Underpayment to be paid.

 

  (e) Notwithstanding any other provision of this Section 6, the Corporation
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of such
Participant, all or any portion of the Gross-Up Payment, and such Participant
hereby consents to such withholding.

 

7. Restrictive Covenants.

 

  7.1 Confidentiality.

 

  (a) The Participant acknowledges that in the course of carrying out,
performing and fulfilling his obligations to the Corporation hereunder, the
Participant will have access to and will be entrusted with information that
would reasonably be considered confidential to the Corporation or its
Affiliates, the disclosure of which to competitors of the Corporation or its
Affiliates or to the general public, will be highly detrimental to the best
interests of the Corporation or its Affiliates. Such information includes,
without limitation, trade secrets, know-how, marketing plans and techniques,
cost figures, client lists, software, and information relating to employees,
suppliers, customers and persons in contractual relationship with the
Corporation. Except as may be required in the course of carrying out his duties
hereunder, the Participant covenants and agrees that he will not disclose, for
the duration of this Agreement or at any time thereafter, any such information
to any person, other than to the directors, officers, employees or agents of the
Corporation that have a need to know such information, nor shall the Participant
use or exploit, directly or indirectly, such information for any purpose other
than for the purposes of the Corporation, nor will he disclose nor use for any
purpose, other than for those of the Corporation or its Affiliates, any other
information which he may acquire during his employment with respect to the
business and affairs of the Corporation or its Affiliates. Notwithstanding all
of the foregoing, the Participant shall be entitled to disclose such information
if required pursuant to a subpoena or order issued by a court, arbitrator or
governmental body, agency or official, provided that the Participant shall first
have:

 

  (i) notified the Corporation;

 

  (ii) consulted with the Corporation on whether there is an obligation or
defense to providing some or all of the requested information;

 

  (iii) if the disclosure is required or deemed advisable, cooperate with the
Corporation in an attempt to obtain an order or other assurance that such
information will be accorded confidential treatment.

 

- 6 -



--------------------------------------------------------------------------------

In addition, Participant may disclose information relating to his own
compensation and benefits to his spouse, attorneys, financial advisors and
taxing authorities.

 

  (b) For the purposes of this Agreement, “Affiliate” shall mean, with respect
to any person or entity (herein the “first party”), any other person or entity
that directs or indirectly controls, or is controlled by, or is under common
control with, such first party. The term “control” as used herein (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to: (i) vote 50% or more of the outstanding
voting securities of such person or entity, or (ii) otherwise direct or
significantly influence the management or policies of such person or entity by
contract or otherwise.

 

  7.2 Inventions. The Participant acknowledges and agrees that all right, title
and interest in and to any information, trade secrets, advances, discoveries,
improvements, research materials and data bases made or conceived by the
Participant prior to or during his employment relating to the business or
affairs of the Corporation, shall belong to the Corporation. In connection with
the foregoing, the Participant agrees to execute any assignments and/or
acknowledgements as may be requested by the Board of Directors from time to
time.

 

  7.3 Corporate Opportunities. Any business opportunities related to the
business of the Corporation which become known to the Participant during his
employment hereunder must be fully disclosed and made available to the
Corporation by the Participant, and the Participant agrees not to take or
attempt to take any action if the result would be to divert from the Corporation
any opportunity which is within the scope of its business.

 

  7.4 Non-Competition and Non-Solicitation.

 

  (a) The Participant will not at any time, without the prior written consent of
the Corporation, during the Participant’s employment with the Corporation or for
a period that is equal to the product of one (1) year and the Participant’s
Severance Multiple after the termination of the Participant’s employment
(regardless of the reason for such termination), either individually or in
partnership, jointly or in conjunction with any person or persons, firm,
association, syndicate, Corporation or corporation, whether as agent,
shareholder, employee, consultant, or in any manner whatsoever, directly or
indirectly:

 

  (i) anywhere in the Territory, engage in, carry on or otherwise have any
interest in, advise, lend money to, guarantee the debts or obligations of,
permit the Participant’s name to be used in connection with any business which
is competitive to the Business or which provides the same or substantially
similar services as the Business;

 

  (ii)

for the purpose, or with the effect, of competing with any business of the
Corporation, solicit, interfere with, accept any business from or render any

 

- 7 -



--------------------------------------------------------------------------------

 

services to anyone who is a client or a prospective client of the Corporation or
any Affiliate at the time the Participant ceased to be employed by the
Corporation or who was a client during the 12 months immediately preceding such
time;

 

  (iii) solicit or offer employment to any person employed or engaged by the
Corporation or any Affiliate at the time the Participant ceased to be employed
by the Corporation or who was an employee during the 12-month period immediately
preceding such time.

 

  (b) Nothing in this Agreement shall prohibit or restrict the Participant from
holding or becoming beneficially interested in up to one (1%) percent of any
class of securities in any corporation provided that such class of securities
are listed on a recognized stock exchange in Canada or the United States or on
the NASDAQ.

 

  7.5 Insider Policies. The Participant will comply with all applicable
securities laws and the Corporation’s Insider Trading Policy and Insider
Reporting Procedures (copies of which have been provided to the Participant) in
respect of any stock options issued to the Participant and other shares of the
Corporation acquired by the Participant.

 

  7.6 Non-disparagement. The Participant shall not disparage the Corporation or
any of its affiliates, directors, officers, employees or other representatives
in any manner and shall in all respects avoid any negative criticism of the
Corporation.

 

  7.7 Injunctive Relief. The Participant acknowledges and agrees that in the
event of a breach of the covenants, provisions and restrictions in this Article
7, the Corporation’s remedy in the form of monetary damages will be inadequate
and that the Corporation shall be, and is hereby, authorized and entitled, in
addition to all other rights and remedies available to it, to apply for and
obtain from a court of competent jurisdiction interim and permanent injunctive
relief and an accounting of all profits and benefits arising out of such breach.

 

  7.8 Survival of Restrictions. Each and every provision of this Article 7 shall
survive the termination of this Agreement or the Participant’s employment
hereunder (regardless of the reason for such termination).

 

8 Plan Administration.

 

  8.1 The Committee. The Plan shall be interpreted, administered and operated by
the Committee. The Committee shall have complete authority, in its sole
discretion (subject to the express provisions of the Plan and the obligation
imposed hereby to act in good faith) to interpret the Plan and to make any
determinations necessary or advisable for the administration of the Plan.

 

  8.2

Administration. The Committee may delegate any of its duties to such person or
persons as it may determine in its sole discretion from time to time to assist
the Committee in the administration of the Plan. Consistent with the
requirements of

 

- 8 -



--------------------------------------------------------------------------------

 

ERISA and the regulations thereunder of the Department of Labor, the Committee
shall provide adequate written notice to any Participant whose claim for
benefits has been denied, setting forth specific reasons for such denial,
written in a manner calculated to be understood by such Participant, and
affording such Participant a full and fair review of the decision denying the
claim.

 

  8.3 Participants. The Committee shall from time to time select the
Participants. The Corporation shall advise each Participant of his participation
in the Plan by a letter (the “Award Letter”) which shall include the
Participant’s level of participation (either Level 1, 2, or 3) and the
Participant’s corresponding Severance Multiple and such other terms and
conditions not inconsistent with the Plan. Each Participant shall sign the Award
Letter and return it to the Corporation with an acknowledgment that the
Participant has read the Plan, understands his rights and obligations under the
Plan, and agrees to be bound by its terms and conditions. Subject to
Section 8.4, a Participant shall not be removed as a participant in the Plan
after being selected by the Committee without the prior written consent of such
Participant. Any such removal without the prior written consent of the
Participant shall, without limiting Section 9.10(d), be deemed to be a material
breach of this Agreement by the Corporation for purposes of Section 9.10(d).

 

  8.4 Termination or Amendment of Plan. The Board shall have the right, in its
sole discretion, to approve the termination, amendment, or replacement of the
Plan without the consent of a Participant; provided, however, that such action
will not have an overall adverse affect on the rights or entitlements of, or
value to, or potential rights or entitlements of, or potential value to, a
Participant when the rights, entitlements or value, or potential rights,
entitlements or value, are considered in the aggregate. For greater certainty,
nothing in this Plan, including this Section 8.4, alters, restricts or limits
the right, if any, of the Board of Directors, to amend or terminate any other
plan of the Corporation pursuant to and in accordance with the terms of such
plan.

 

9. Definitions.

 

  9.1 “Annual Base Salary” shall mean the salary that the Participant is
entitled to receive pursuant to his employment agreement with the Corporation;

 

  9.2 “Average Bonus” shall mean, for any year, the average of the Participant’s
bonus received by the Participant in the two most recently completed calendar
years or, if the Participant has not been in the employ of the Corporation for
the 2 most recent completed calendar years, the amount the Participant would
have been entitled to receive if the Participant had been employed for such
period, with reference to the average bonuses received generally in the
Participant’s business unit for such period;

 

  9.3 “Board” means the board of directors of the Corporation;

 

- 9 -



--------------------------------------------------------------------------------

  9.4 “Business” shall mean the business of manufacturing, selling or
distributing carbonated soft drinks, juices, water and other non-alcoholic
beverages to the extent such other non-alcoholic beverages contribute, or are
contemplated or projected to contribute, materially to the profits of the
Corporation at the time of the Participant’s termination of employment.

 

  9.5 “Cause” shall mean:

 

  (i) the wilful failure of the Participant to properly carry out the
Participant’s duties and responsibilities or to adhere to the policies of the
Corporation after written notice by the Corporation of the failure to do so, and
such failure remaining uncorrected following an opportunity for the Participant
to correct the failure within ten (10) days of the receipt of such notice;

 

  (ii) theft, fraud, dishonesty or misappropriation by the Participant, or the
gross negligence or wilful misconduct by the Participant, involving the
property, business or affairs of the Corporation, or in the carrying out of the
Participant’s duties, including, without limitation, any breach by the
Participant of the representations, warranties and covenants contained in the
Participant’s employment agreement or Article 7 of the Plan;

 

  (iii) the Participant’s conviction of or plea of guilty to a criminal offence
that involves fraud, dishonesty, theft or violence;

 

  (iv) the Participant’s breach of a fiduciary duty owed to the Corporation; or

 

  (v) the Participant’s refusal to follow the lawful written reasonable and good
faith direction of the Board.

 

  9.6 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  9.7 “Committee” means the Human Resources and Compensation Committee of the
Board, or such other committee designated by the Board to administer and operate
the Plan;

 

  9.8 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

  9.9 “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

  9.10 “Good Reason” shall include any of the following:

 

  (a) a material diminution in the Participant’s title or duties or assignment
to the Participant of materially inconsistent duties;

 

  (b) a reduction in the Participant’s then current Annual Base Salary or target
bonus opportunity as a percentage of Annual Base Salary, unless such reduction
in target bonus opportunity is made applicable to all Participants serving in
substantially the same capacity as the Participant;

 

- 10 -



--------------------------------------------------------------------------------

  (c) relocation of the Participant’s principal place of employment to a
location that is more than 50 miles away from the Participant’s principal place
of employment on the date upon which the Participant became a Participant,
unless such relocation is effected at the request of the Participant or with the
Participant’s approval;

 

  (d) a material breach by the Corporation of any provisions of this Agreement,
or any employment agreement to which the Participant and the Corporation are
parties, after written notice by the Participant of the breach and such failure
remaining uncorrected following an opportunity for the Corporation to correct
such failure within ten (10) days of the receipt of such notice; or

 

  (e) the failure of the Corporation to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the business or assets of the Corporation within fifteen (15) days after
a merger, consolidation, sale or similar transaction.

 

  9.11 “Involuntary Termination” shall mean: (a) any termination of the
Participant’s employment by the Corporation other than for Cause, or (b) the
termination of the Participant’s employment by the Participant for Good Reason.
For purposes of this definition, a Participant’s termination of his or her
employment following the occurrence of such event constituting “Good Reason”
shall not be treated as an Involuntary Termination unless the Participant
notifies the Corporation of such event within 90 days of the Participant’s
knowledge of the occurrence of such event and the Corporation is provided with
an opportunity to cure such occurrence.

 

  9.12 “Participant” shall mean an employee selected by the Committee to
participate in the Plan.

 

  9.13 “Severance Multiple” shall mean:

with respect to a Level 1 Employee, one (1);

with respect to a Level 2 Employee, three quarters (.75);

with respect to a Level 3 Employee, one half (0.5).

 

  9.14 “Territory” shall mean the countries in which the Corporation and its
subsidiaries conduct the Business or in which the Corporation or any of its
subsidiaries has made plans to conduct the Business within the following 12
months;

 

- 11 -



--------------------------------------------------------------------------------

10. Code Section 409A

 

  10.1 In General. This Section 10 shall apply to any Participant who is subject
to Section 409A of the Code, but only with respect to any payment due hereunder
that is subject to Section 409A of the Code.

 

  10.2 Release. Any requirement that the Participant execute and not revoke a
release to receive a payment hereunder shall apply to a payment described in
Section 10.1 only if the Corporation provides the release to the Participant on
or before the date of the Participant’s Involuntary Termination.

 

  10.3 Payment Following Involuntary Termination. Notwithstanding any other
provision of this Plan to the contrary, any payment described in Section 10.1
that is due to be paid within a stated period following the Participant’s
Involuntary Termination shall be paid:

 

  (a) If, at the time of the Participant’s Involuntary Termination, the
Participant is a “specified employee” as defined in Section 409A of the Code,
such payment shall be made as of the later of (i) the date payment is due
hereunder, or (ii) the earlier of the date which is six months after the
Participant’s “separation from service” (as defined under Section 409A of the
Code), or the date of the Participant’s death; or

 

  (b) In any other case, on the later of (i) last day of the stated period, or
if such stated period is not more than 90 days, at any time during such stated
period as determined by the Corporation without any input from the Participant,
or (ii) the date of the Participant’s “separation from service” (as defined
under Section 409A of the Code).

 

  10.4 Installment Payments. Any payment described in Section 10.1 (including
the provision of benefits) that is a series of installment payments (and not a
life annuity) for purposes of Section 409A of the Code is to be treated as a
right to a series of separate payments.

 

  10.5 Reimbursements Under Section 11.10. The following shall apply to any
reimbursement under Section 11.10 that is payment described in Section 10.1:
(a) reimbursement shall not be made unless the expense is incurred during the
period beginning on the date of the Participant’s Involuntary Termination and
ending on the sixth anniversary of the Participant’s death; (b) the amount of
expenses eligible for reimbursement during a Participant’s taxable year shall
not affect the expenses eligible for reimbursement in any other year; and
(c) the timing of all such reimbursements shall be as provided in Section 11.10,
but not later than the last day of the Participant’s taxable year following the
taxable year in which the expense was incurred.

 

  10.6

Amendment and Interpretation. Notwithstanding any other provision of this Plan
to the contrary, the Board reserves the right to unilaterally amend the Plan
with respect to any payment described in Section 10.1 to the extent the Board
(in its sole discretion) determines is necessary or appropriate to avoid the
additional tax under Section 409A(a)(1)(B) of the Code and maintain, to the
maximum extent

 

- 12 -



--------------------------------------------------------------------------------

 

practicable, the original intent of the provision(s) being amended. With respect
to any payment described in Section 10.1, this Plan shall be interpreted and
construed so as to avoid the additional tax under Section 409A(a)(1)(B) of the
Code.

 

11. General Provisions

 

  11.1 Assignment. Each Participant’s rights under the Plan shall be
non-transferable except by will or by the laws of descent and distribution and
except insofar as applicable law may otherwise require. Any purported assignment
in violation of the preceding sentence shall be void.

 

  11.2 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the province of Ontario, without reference to principles of
conflict of laws.

 

  11.3 Successors. The Plan shall be for the benefit of and binding upon the
Participants and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, and upon the
Corporation and its successors (including, without limitation, any successor to
the Corporation, whether by merger, consolidation, sale of stock, sale of assets
or otherwise). The Corporation shall require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation, expressly,
absolutely, unconditionally to assume and agree to perform under the Plan in the
same manner and to the same extent that the Corporation would be required to
perform it if no such succession or assignment had taken place.

 

  11.4 Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in the Plan shall not affect the
enforceability of the remaining portions of the Plan or any part thereof, all of
which are inserted conditionally on their being valid in law, and, in the event
that any one or more of the words, phrases, sentences, clauses or sections
contained in the Plan shall be declared invalid, the Plan shall be construed as
if such invalid word or words, phrase or phrases, sentence or sentences, clause
or clauses, or section or sections had not been inserted.

 

  11.5 Section Headings and Gender. The section headings contained the Plan are
for reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, as the identity of the
person or persons may require.

 

  11.6 No Duty to Mitigate. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate the amount of any payment
contemplated by the Plan, nor shall any such payment be reduced by any earnings
that the Participant may receive from any other source.

 

- 13 -



--------------------------------------------------------------------------------

  11.7 Non-cumulation of Payments and Entitlements. The payments and
entitlements provided under this Plan are inclusive of any termination and
severance payments and entitlements, social costs or the like (“Other Severance
Entitlements”) that such Participant may be entitled to by agreement with the
Corporation (including, without limitation, pursuant to an employment agreement)
or under applicable law in connection with the termination of his employment,
and a Participant may not cumulate the payments and entitlements provided under
the Plan with any Other Severance Entitlements. For greater clarity, to the
extent that a Participant receives any Other Severance Entitlements, then the
payments and benefits payable hereunder to such participant shall be reduced by
a like amount. To the extent the Corporation is required to provide payments or
benefits to any Participant under the Ontario Employment Standards Act, 2000 (or
any federal, provincial, or local or foreign law relating to severance or
dismissal benefits), the benefits payable hereunder shall be first applied to
satisfy such obligation.

 

  11.8 No Employment Agreement. The Plan does not obligate the Corporation to
continue to employ a Participant. The Participant’s employment is and shall,
subject to the terms of any applicable written employment agreement between the
Corporation and Participant, continue to be at-will, as defined under applicable
law.

 

  11.9 No Funding of Plan. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Corporation as a result of
his participation in the Plan.

 

  11.10 Indemnification. If a Participant seeks, in any action, suit or
arbitration, to enforce or to recover damages for breach of his rights under the
Plan, the Participant shall be entitled to recover from the Corporation promptly
as incurred, and shall be indemnified by the Corporation against, any and all
expenses and disbursements, including attorneys’ fees, actually and reasonably
incurred by the Participant in such action, suit or arbitration, provided that a
Participant shall not be entitled to indemnification if it is finally determined
that the action was brought by the Participant frivolously or in bad faith.

 

  11.11 Set-Off. The Corporation may set off any amount or obligation which may
be owing by the Participant to the Corporation (including, without limitation,
arising in connection with this Plan or otherwise) against any amount or
obligation owing by the Corporation to the Participant.

 

  11.12 Supersedes Previous Termination and Severance Terms. With the exception
of any payments and entitlements under any other plan that may arise upon a
Participant’s termination due to death or disability as provided in section 4
herein, the terms of the Plan supersedes and replaces any and all previous
termination and severance entitlements that arise with or without a change of
control, that are contained in any Participant’s employment agreement or
otherwise. The Participant forfeits and waives any and all rights to any
entitlements under such employment agreements or otherwise, in respect of any
payments and other entitlements that may arise upon a termination of employment,
including pay in lieu of reasonable notice, termination and severance pay
pursuant to any contract, statute, or law.

 

- 14 -



--------------------------------------------------------------------------------

This Severance and Non-Competition Plan is hereby adopted as of February 18,
2009.

 

COTT CORPORATION

Per:  

/s/ Matthew A. Kane, Jr.

Name:   Matthew A. Kane, Jr. Title:   Vice President, General Counsel, Secretary
Per:  

/s/ Michael Creamer

Name:   Michael Creamer Title:   Vice President People

 

- 15 -



--------------------------------------------------------------------------------

Exhibit “A”

RELEASE AGREEMENT

In consideration of the mutual promises, payments and benefits provided for in
the annexed Cott Corporation Severance and Non-Competition Plan (the “Plan”),
and the release from                                          (the “Employee”)
set forth herein, Cott Corporation (the “Corporation”) and the Employee agree to
the terms of this Release Agreement. Capitalized terms used and not defined in
this Release Agreement shall have the meanings assigned thereto in the Plan.

 

1. The Employee acknowledges and agrees that the Corporation is under no
obligation to offer the Employee the payments and benefits set forth in the
annexed Plan, unless the Employee consents to the terms of this Release
Agreement. The Employee further acknowledges that he/she is under no obligation
to consent to the terms of this Release Agreement and that the Employee has
entered into this agreement freely and voluntarily.

 

2. In consideration of the payment and benefits set forth in the annexed Plan
and the Corporation’s release set forth in paragraph 5, the Employee
voluntarily, knowingly and willingly releases and forever discharges the
Corporation and its Affiliates, together with its and their respective officers,
directors, partners, shareholders, employees and agents, and each of its and
their predecessors, successors and assigns (collectively, “Releasees”), from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever that the Employee or his/her
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Employee. The release being provided by the Employee in this Release
Agreement includes, but is not limited to, any rights or claims relating in any
way to the Employee’s employment relationship with the Corporation or any its
Affiliates, or the termination thereof, or under any statute, including, but not
limited to the Employment Standards Act, 2000, the Human Rights Code, the
Workplace Safety and Insurance Act re-employment provisions, the Occupational
Health & Safety Act, the Pay Equity Act, the Labour Relations Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, and the Americans With Disabilities Act, or pursuant to any other
applicable law or legislation governing or related to his/her employment or
other engagement with the Corporation. In no event shall this Release apply to
the Participant’s right, if any, to indemnification, under the Participant’s
employment agreement or otherwise, that is in effect on the date of this Release
and, if applicable, to the Corporation’s obligation to maintain in force
reasonable director and officer insurance in respect of such indemnification
obligations.

 

3. The Employee acknowledges and agrees that he/she shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Corporation or any other Releasee based on any event
arising out of the matters released in paragraph 2.

 

A-1



--------------------------------------------------------------------------------

4. Nothing herein shall be deemed to release: (i) any of the Employee’s rights
under the Plan; or (ii) any of the vested benefits that the Employee has accrued
prior to the date this Release Agreement is executed by the Employee under the
employee benefit plans and arrangements of the Corporation or any of its
Affiliates; or (iii) any claims that may arise after the date this Release
Agreement is executed.

 

5. In consideration of the Employee’s release set forth in paragraph 2, the
Corporation knowingly and willingly releases and forever discharges the Employee
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Corporation now has or hereafter can, shall or may have against him/her by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Corporation, provided, however, that
nothing herein is intended to release any claim the Corporation may have against
the Employee for any illegal conduct or arising out of any illegal conduct.

 

6. The Employee acknowledges that the he has carefully read and fully
understands all of the provisions and effects of the Plan and this Release
Agreement. The Employee also acknowledges that the Corporation, by this
paragraph and elsewhere, has advised him/her to consult with an attorney of
his/her choice prior to signing this Release Agreement. The Employee represents
that, to the extent he/she desires, he/she has had the opportunity to review
this Release Agreement with an attorney of his/her choice.

 

7. In the event that the Employee is governed by the law in the United States,
the Employee acknowledges that he/she has been offered the opportunity to
consider the terms of this Release Agreement for a period of at least forty-five
(45) days, although he/she may sign it sooner should he/she desire. The Employee
further shall have seven (7) additional days from the date of signing this
Release Agreement to revoke his/her consent hereto by notifying, in writing, the
General Counsel of the Corporation. This Release Agreement will not become
effective until seven days after the date on which the Employee has signed it
without revocation.

Dated:

 

 

Employee

 

COTT CORPORATION

Per:  

 

Name:   Title:   Per:  

 

Name:   Title:  

 

A-2